230 F.2d 485
Clifford V. JONES, Appellant,v.UNITED STATES of America, Appellee.Tyrus E. MILTON, Appellant,v.UNITED STATES of America, Appellee.
No. 12590.
No. 12591.
United States Court of Appeals Sixth Circuit.
February 3, 1956.

Grover N. McCormick, Memphis, Tenn., for appellants.
Millsaps Fitzhugh, Edward N. Vaden and Robert E. Joyner, Memphis, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
These appeals, having been heard upon the record, briefs and argument of counsel for the respective parties;


2
And it appearing that appellants were found guilty by a jury of knowingly transporting in interstate commerce two girls for immoral purposes, contrary to the provisions of Sec. 2421, Title 18, U.S.Code;


3
And the Court being of the opinion that the testimony of the Government witnesses, if believed, fully supported the verdicts of guilty, and that the credibility of such witnesses was a question for the jury; Collier v. United States, 6 Cir., 190 F.2d 473; Henderson v. United States, 6 Cir., 218 F.2d 14, 17;


4
And that there was no abuse of discretion on the part of the District Judge in overruling appellants' motions for a new trial; Sharp v. United States, 6 Cir., 195 F.2d 997, 998.


5
It is ordered that the judgments be affirmed.